PER CURIAM.
Plaintiff below appeals an order granting summary final judgment in favor of the defendants. We find this case to be closely analogous to the case of Visingardi v. Tirone, Fla.1966, 193 So.2d 601. It is the burden of a party moving for summary judgment to show conclusively that no material issues remain for trial. Plaintiff must, of course, prove the elements of her cause of action, but she need not do so until trial. To require her to prove her case in order to successfully oppose a motion for summary judgment imposes a burden upon plaintiff that is neither contemplated nor justified under the cases and rules of procedure. Therefore, the order appealed must be reversed.
Reversed.